Citation Nr: 1029686	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability, to include as secondary to service-connected cervical 
spine disability (distinct from service-connected left upper 
extremity radiculopathy). 

2.  Entitlement to service connection for depression, to include 
as secondary to service-connected vascular headaches or service-
connected abdominal hysterectomy. 

3.  Entitlement to service connection for gastritis, to include 
as secondary to a service-connected disability.

4.  Entitlement to an initial disability evaluation for service-
connected cervical spine in excess of 10 percent prior to 
November 20, 2007, and in excess of 20 percent since November 20, 
2007.  

5.  Entitlement to an initial compensable disability evaluation 
for service-connected vascular headaches prior to November 20, 
2007, and in excess of 10 percent since November 20, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to October 1975 
and from December 1979 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, which 
inter alia, granted service connection and assigned initial 
ratings for the cervical spine and headache disabilities, 
effective from November 18, 2005 and denied the claims of service 
connection for left shoulder, depression and gastritis.  

In a May 2006 rating decision, the RO increased the rating for 
the service-connected cervical spine disability to 10 percent and 
increased the rating for the service-connected headache 
disability to 10 percent, each effective from November 20, 2007.  

The Veteran testified before the undersigned Veterans Law Judge 
in January 2010.  A transcript of the hearing is of record.     


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  The Veteran submitted her claim in November 2005.  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) regarding secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by a service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amended 38 C.F.R. § 3.310(b) institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted.

To date, the RO not provided the Veteran sufficient notice with 
regard to a claim of secondary service connection nor has it 
considered the Veteran's entitlement to secondary service 
connection for depression, a left shoulder disability or 
gastritis under the revised version of 38 C.F.R. § 3.310.  Remand 
to provide notice and facilitate that consideration is necessary.  
See 38 U.S.C.A. § 5103(A) (West 2002). 

At the January 2010 hearing, the Veteran indicated that she had 
recently been treated at VA for her depression.  The most recent 
VA treatment records associated with the record pertaining to the 
Veteran's depression are dated in October 2008.  All available VA 
treatment records must be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).  

The Veteran also testified that she submitted private treatment 
records demonstrating current treatment for her service-connected 
cervical spine disability, as well as an MRI showing a prior left 
rotator cuff injury.  The Board notes that these treatment 
records are not of record.  Under 38 C.F.R. § 3.159(c)(1), VA has 
a duty to assist claimants in obtaining evidence pertinent to 
their claims.  On remand, the Veteran should be asked to submit 
appropriate contact information for the physicians who provided 
her treatment for the claimed conditions.  

During the April 2006 VA examination, the Veteran stated that she 
has been receiving Social Security Administration records (SSA) 
benefits since 1997 for a secondary diagnosis of depression.  
There is no indication of record that the RO attempted to obtain 
any records pertaining to the Veteran from SSA.  Those  records 
are potentially relevant and should be obtained from SSA on 
remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the Veteran's service-connected vascular headache 
disability, the Veteran reported experiencing debilitating 
headaches, which occur at least three days a week, lasting for 24 
hours and requiring bedrest and medications.  See January 2010 
hearing transcript.  The November 2007 and June 2009 VA 
examinations and VA outpatient treatment records include the 
Veteran's complaints of chronic headaches, but are inadequate to 
rate the condition.  Another examination is necessary.  38 C.F.R. 
§ 4.2.  

Regarding the Veteran's service-connected cervical spine 
disability, the Veteran believes that her disability is more 
severe than currently rated.  The record includes a November 2007 
VA examination.  The Veteran underwent surgery in May 2008 and 
was afforded a VA examination in March 2009.  During the January 
2010 hearing, the Veteran testified that she would be undergoing 
another surgery within days.  See January 2010 hearing 
transcript.  Pertinent treatment records should be obtained and 
another examination conducted.  38 C.F.R. §§ 3.159, 4.2.     

The Veteran contends that she currently suffers from a left 
shoulder condition (separate from her service-connected left 
upper extremity radiculopathy), as related to service due to a 
torn rotator cuff, and in the alternative, as related to her 
service-connected cervical spine disability.  She also contends 
that she has a gastritis condition, as a result of prescription 
drug use prescribed for her cervical condition.  She further 
contends that she suffers from depression which was diagnosed in 
service, and in the alternative, she asserts that her depression 
is related to her service-connected vascular headaches or 
service-connected abdominal hysterectomy.  See January 2010 
hearing transcript.   

The Veteran's service treatment records include diagnoses of left 
shoulder muscle strain and tendonitis and gastritis.  Given the 
in-service events, the Veteran's report of continuous 
symptomatology since that time, and her current diagnoses of 
gastritis and left shoulder impingement syndrome , a VA 
examination to determine the likely etiology of the left shoulder 
and gastritis conditions is necessary to decide the claims.  
38 C.F.R. § 3.159(c)(4).  

The record also includes a current diagnosis of depression, 
borderline personality, and dysthymic disorder, as well as her 
testimony and reported history of having depression since service in 
1981.  The Veteran should be afforded a VA examination to determine 
the likely etiology of her psychiatric condition.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice regarding the 
claims of service connection for a left 
shoulder disability, depression and gastritis 
on both aggravation and secondary bases. 

2.  Contact the Veteran in order to obtain 
the names and addresses of all medical care 
providers who have treated her for complaints 
related to depression, headaches, gastritis, 
and cervical spine, since September 2008 
(including any records pertaining to the 
recent surgery), as well as those physicians 
who have treated her for complaints related 
to her left shoulder condition since 
discharge from service.  After securing any 
necessary releases, obtain any records which 
are not duplicates of those in the claims 
file. 

3.  Obtain VA outpatient treatment records 
pertaining to the Veteran's treatment for 
depression since October 2008.  

4.  Contact the Social Security 
Administration and obtain any administrative 
decisions and all medical records used in 
adjudicating the Veteran's award of 
disability benefits.   If these records are 
unobtainable, a negative reply must be noted 
in writing and associated with the claims 
folder. 

5.  After completion of the foregoing, 
schedule the Veteran for appropriate VA 
examinations to determine the current nature 
and likely etiology of the claimed left 
shoulder condition, gastritis, and 
depression, and to determine the current 
level of severity of the service-connected 
cervical spine and vascular headache 
disabilities.  The claims folder must be 
made available to the examiner for 
review in connection with the 
examination.  Based on the examination and 
review of the record, the examiner should 
offer an opinion as to the following:

(a)  left shoulder - (i) is it at least 
as likely as not the any currently 
diagnosed left shoulder condition was 
incurred in service?  (ii) if the left 
shoulder condition did not have its onset 
in service, is it at least as likely as 
not that any currently demonstrated 
disorder is proximately due to or the 
result of her service-connected cervical 
spine disability; or aggravated or worsened 
by her service-connected cervical spine 
disability?  If it is determined that a 
left shoulder disability was aggravated by 
the service-connected cervical spine 
condition, the examiner should indicate the 
approximate degree of disability or 
baseline before the onset of aggravation.

(b) depression - (i) is it at least as 
likely as not the any currently diagnosed 
psychiatric condition was incurred in 
service?  (ii) if the psychiatric condition 
did not have its onset in service, is it at 
least as likely as not that any currently 
demonstrated disorder is proximately due to 
or the result of either her service-
connected vascular headaches or abdominal 
hysterectomy; or aggravated or worsened by 
either her service-connected vascular 
headaches or abdominal hysterectomy?  If it 
is determined that a psychiatric disability 
was aggravated by a service-connected 
condition, the examiner should indicate the 
approximate degree of disability or 
baseline before the onset of aggravation.

(c)  gastritis - (i) is it at least as 
likely as not the any currently diagnosed 
gastritis condition was incurred in 
service?  (ii) if the gastritis condition 
did not have its onset in service, is it at 
least as likely as not that any currently 
demonstrated disorder is proximately due to 
or the result of her service-connected 
cervical spine and/or vascular headaches 
or, due to the Veteran's prescription drug 
use for those conditions?  If it is 
determined that gastritis was aggravated by 
a service-connected condition, the examiner 
should indicate the approximate degree of 
disability or baseline before the onset of 
aggravation.

(d) cervical spine - the examiner should 
identify and describe the of all symptoms, 
including limitation of motion, whether 
there is favorable ankylosis of the entire 
cervical spine, and whether there is 
objective evidence of pain on motion.  If 
so, the examiner should identify to what 
extent the Veteran experiences functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  The examiner should 
equate such functional losses to 
additional degrees of limited motion 
(beyond that shown clinically).

(e) vascular headaches (referred to as 
migraine headaches) - the examiner 
should comment on the nature, severity, 
and frequency of the headaches, to include 
whether the headaches are characteristic 
prostrating attacks averaging one in two 
months over the last several months; or, 
characteristic prostrating attacks 
occurring on an average once a month over 
the last several months; or, with very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.  

A complete rationale for any opinions 
expressed must be given.  If the examiner 
cannot respond without resorting to 
speculation, he/she should explain why a 
response would be speculative.

6.  When the development requested has been 
completed, readjudicate the claims on 
appeal.  Readjudication of the issues of 
service connection for the left shoulder, 
depression and gastritis should include 
consideration of the prior and amended 
versions of 38 C.F.R. § 3.310.  If any 
benefits sought are not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


